IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1049-13


FERNANDO JUAREZ, Appellant
 
v.


THE STATE OF TEXAS, Appellee




ORDER ON MOTION TO EXCEED WORD LIMITS



 Per curiam.

O R D E R

	Appellant's motion to exceed the word limits required by Tex.R.App.P. 9.4(i)(2)(D)
in his petition for discretionary review is granted to the extent that he may exceed the 4,500
word limit by 600 words. The amended petition is due 15 days from the date of this order. 

IT IS SO ORDERED THIS THE 3rd  DAY OF OCTOBER, 2013.
DO NOT PUBLISH